Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rotation prevention mechanism” in claims 1 and 15.  It is noted that paragraph [0099] of the instant specification identifies this mechanism.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 8, the language “the pole” lacks a proper antecedent basis.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 15, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crockett (3,771,794).  Regarding claim 1, Crockett discloses a divot repair tool comprising prongs (19a, 19b) attached to a tool base (15) and a mounting adapter (11) attached to the tool base.  Note Figures 1 and 2.  Crockett teaches tightening the bolt to apply longitudinal compressive forces and expand the mounting adapted into tight engagement with the extension element (10).  Note column 3, lines 26-38.  Thus, Crocket teaches that the mounting adapter (11) is configured to inhibit rotational slipping with the extension element as recited.  
Regarding claim 2, the threaded bolt (15) provides a means for removably attaching the prongs.  Note Figure 1 showing the prongs as curved prongs.  

Regarding claims 15, 16 and 18, note the rejections of claims 1, 2 and 4, respectively as these claims recite substantially similar limitations.  
Claims 1, 2, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (8,920,265).  Regarding claim 1, Jones discloses a golf divot repair tool comprising prongs (18) that are attached to a tool base (8) and a mounting adapter (7, 12) attached to the tool base.  The mounting adapter is secured to the extension element (1) via a nut (10) and threads (40) at the lower end of the extension element.  The nut and threaded lower end define a rotation prevention mechanism that inhibits rotational slipping of the mounting adapter around the extension element when secured together.  
Regarding claim 2, note Figure 4 and column 5, lines 60-65 Jones stating that the nut (10) secures the prong assembly to the elongated boy assembly.  Thus, Jones inherently teaches that the prongs are removably attached to the tool base via the nut.  Note Figure 4 showing the prongs as straight prongs.  
Regarding claims 15 and 16, note the rejections of claims 1 and 2, respectively, as these claims recite substantially similar limitations.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Crockett (3,771,794) in view of Dowdy (4,984,790).  Regarding claims 3 and 17, Crockett teaches a plurality of prongs for the divot repair tool but lacks the teaching for one longer prong.  Dowdy reveals that it is known in the art of divot repair tools to provide a prong that is longer in order to penetrate to the deepest part of the depression of the ball mark.  Note column 3, lines 12-17 of Dowdy.  It would have been obvious to one of ordinary skill in the art to form one of the prongs of Crockett longer than another in order to permit the tool to penetrate to the deepest part of the depression of the ball mark.  
Claims 5, 8, 9, 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Crockett (3,771,794) in view of Lesage (6,048,274).  Regarding claim 5, Crockett lacks the teaching for the mounting adapter to include a rail and a mating slot on the extension element as recited.  Lesage reveals that it is known in the art of divot tools mounted to the handles of a golf .  
Regarding claim 8, the combination of Crockett in view of Lesage provide the divot tool with an extension element and mounting adapter as recited.  Further, the combination teaches a locking tab (i.e., hexagonal shaft, 6) that is inserted into a locking groove (32) on the golf club.  The hexagonal shape inhibits rotational motion between the mounting adapter and the extension element.  
Regarding claim 9, the threaded bolt (15) of Crockett provides a means for removably attaching the prongs.  Note Figure 1 showing the prongs as curved prongs.  
Regarding claim 11, the tubular sleeve (20) is shown in being flexible to different configurations.  Note Figures 2 and 4 and Crockett.  
Regarding claim 12, note Figure 1 of Crockett showing the mounting adapter (11) in a vertical configuration that fits in the extension element (10).  The combination of Crockett in view of Lesage provides the recited locking tab that fits into the locking groove.  
Regarding claim 13, the prongs as taught by are also seen as defining blades that are flat and angular.  Note Figure 2.  It would have been obvious to one of ordinary skill in the art to provide an additional set of blades for the tool of Crockett in order to permit the tines to be 
Regarding claim 19, note the rejection of claim 12 as these claims recite substantially identical limitations.  
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crockett (3,771,794).  Regarding claim 6 and 20, the prongs as taught by Crockett are also seen as defining blades that are flat and angular.  Note Figure 2.  It would have been obvious to one of ordinary skill in the art to provide an additional set of blades for the tool of Crockett in order to permit the tines to be replaced should they be broken.  Providing an additional set of blades defines attaching a blade to the tool base where the blades are flat and angular.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Crockett (3,771,794) in view of Lesage (6,048,274) and Dowdy (4,984,790).  Regarding claim 10, note the rejection of claim 3 as the combination of Crockett in view of Dowdy teaches the recited limitations.  
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (8,920,265) in view of Dowdy (4,984,790).  Regarding claims 3 and 17, Jones teaches a plurality of prongs for the divot repair tool but lacks the teaching for one longer prong.  Dowdy reveals that it is known in the art of divot repair tools to provide a prong that is longer in order to penetrate to the deepest part of the depression of the ball mark.  Note column 3, lines 12-17 of Dowdy.  It would have been obvious to one of ordinary skill in the art to form one of the prongs of Jones longer than another in order to permit the tool to penetrate to the deepest part of the depression of the ball mark.  
Claims 4, 6, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (8,920,265).  Regarding claims 4 and 18, note Figure 2 of Jones showing a sleeve (5) configured to attach to the extension element (1).  Note column 5, lines 26-31 stating that the sleeve is made from PVC or like material.  It would have been obvious to one of ordinary skill in the art to form the sleeve from a flexible PVC in order to prevent damage to other golf clubs should they rub together in a golf bag.   
Regarding claim 6 and 20, the prongs as taught by Jones are also seen as defining blades that are flat and angular.  Note Figure 4.  It would have been obvious to one of ordinary skill in the art to provide additional blades for the tool of Jones in order to permit the tines to be replaced should they be broken.  Providing additional blades defines attaching a blade to the tool base where the blades are flat and angular.  
Claims 5, 8, 9, 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (8,920,265) in view of Lesage (6,048,274).  Regarding claim 5, Jones lacks the teaching for the mounting adapter to include a rail and a mating slot on the extension element as recited.  Lesage reveals that it is known in the art of divot tools mounted to the handles of a golf club to mount the tool by a hexagonal shaft (6) that is inserted into a locking groove (32) of a plug (8).  Note Figures 1-3 of Lesage.  The hexagonal locking structure prevents rotational motion between the mounting adapter and the extension element and defines the rail and mating slot as recited.  It would have been obvious to one of ordinary skill in the art to provide the mounting adapter of Jones with the hexagonal shape and the extension element with a mating shape as taught by Lesage in order to provide an alternative arrangement for locking the divot tool to the extension element of the golf club.  

Regarding claim 9, note Figure 4 and column 5, lines 60-65 of Jones stating that the nut (10) secures the prong assembly to the elongated boy assembly.  Thus, Jones obviously teaches that the prongs are removably attached to the tool base via the nut.  Note Figure 4 showing the prongs as straight prongs.  
Regarding claim 11, note Figure 2 of Jones showing a sleeve (5) configured to attach to the extension element (1).  Note column 5, lines 26-31 stating that the sleeve is made PVC or like material.  It would have been obvious to one of ordinary skill in the art to form the sleeve from a flexible PVC in order to prevent damage to other golf clubs should they rub together in a golf bag.   
Regarding claim 12, note Figure 2 of Jones showing the mounting adapter (7, 12) in a vertical configuration that fits the extension element (1, 40).  The combination of Jones in view of Lesage provides the recited locking tab that fits into the locking groove.  Note the rejection of claim 5 as these claims recite similar limitations.  
Regarding claim 13, the prongs as taught by Jones are also seen as defining blades that are flat and angular.  Note Figure 4.  It would have been obvious to one of ordinary skill in the art to provide an additional blade for the tool of Jones in order to permit the tine to be replaced should it be broken.  Providing an additional blade defines attaching a blade to the tool base where the blades are flat and angular.  
.  
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (8,920,265) in view of Swensen (US 2004/0048694).  Regarding claim 7, Jones teaches prongs that are rotatable in order to facilitate repair of divots.  Note the Abstract of Jones.  However, Jones states that the prongs are rotated by a user instead of a motor as recited.  Swensen reveals that it is known in the art of divot repair tools to use hands, feet, or powered operation by a motor.  Note the Abstract of Swensen.  It would have been obvious to one of ordinary skill in the art to use a motor instead of manual actuation for rotating the prongs of Jones in order to facilitate operation of the divot repair tool.  It is noted that this modification is an obvious automation of a manual activity.  Note MPEP 2144.04(III) stating that “broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.”  Here, claim 7 broadly recites a motor that accomplishes the same result as the manual activity (i.e., the rotation of the prongs) and thus, does not distinguish the instant claim from the prior art.    
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (8,920,265) in view of Lesage (6,048,274) and Dowdy (4,984,790).  Regarding claim 10, note the rejections of claim 3 as the combination of Jones in view of Dowdy teaches the recited limitations.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (8,920,265) in view of Lesage (6,048,274) and Swensen (US 2004/0048694).  Regarding claim 14, Jones teaches prongs that are rotatable in order to facilitate repair of divots.  Note the Abstract of Jones.  However, Jones states that the prongs are rotated by a user instead of a motor as recited.  Swensen reveals that it is known in the art of divot repair tools to use hands, feet, or powered .    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/STEVEN B WONG/            Primary Examiner, Art Unit 3711